OPINION — AG — UNDER 21 O.S. 1971 481 [21-481] ET SEQ., THE OKLAHOMA SCENIC RIVERS COMMISSION IS PRECLUDED FROM EMPLOYING THE NEPHEW OF A COMMISSION MEMBER TO WORK AS A LAW ENFORCEMENT RANGER, AND IN THE ABSENCE OF EXPRESS STATUTORY AUTHORIZATION, THE COMMISSION CANNOT EMPLOY ANY PEACE OFFICERS OR OTHER PERSONNEL TO ACT AS LAW ENFORCEMENT OFFICERS. THE QUESTION OF WHAT CONDUCT ON THE PART OF THE MEMBERS OF THE OKLAHOMA SCENIC RIVERS COMMISSION WOULD CONSTITUTE A CONFLICT OF INTEREST, UNDER 82 O.S. 1977 Supp., 1461 [82-1461], IS A QUESTION OF FACT AND AS SUCH, CANNOT, AS A MATTER OF LAW, BE DEFINITELY ANSWERED IN A LEGAL OPINION BY THE AG. CITE: OPINION NO. 64-341, (NEPOTISM) 82 O.S. 1977 Supp., 1451 [82-1451] (GERALD E. WEIS)